260 S.W.3d 865 (2008)
In the Interest of B.H.
No. WD 68947.
Missouri Court of Appeals, Western District.
August 26, 2008.
Jennifer Ann George, Princeton, MO, for appellant.
Jason Slade Spillerman, Trenton, MO and Gary Lee Gardner, Attorney General Office, Jefferson City, MO, for respondent.
Before HAROLD L. LOWENSTEIN, Presiding Judge, PAUL M. SPINDEN, Judge, and VICTOR C. HOWARD, Judge.

ORDER
PER CURIAM.
B.P. appeals the circuit court's judgment terminating her right to parent her child, B.H. We affirm in this per curiam order entered pursuant to Rule 84.16(b).